Case: 16-60618      Document: 00514217330         Page: 1    Date Filed: 10/31/2017




                       REVISED OCTOBER 31, 2017

           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                            United States Court of Appeals

                                    No. 16-60618
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                           October 30, 2017
                                                                              Lyle W. Cayce
MA DOLORES SOTO CASTRO,                                                            Clerk


                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A091 286 821


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Ma Dolores Soto Castro, a native and citizen of Mexico, petitions for
review of the Board of Immigration Appeals’ (BIA) order dismissing her appeal
and affirming the Immigration Judge’s (IJ) order denying her applications for
waiver of inadmissibility, adjustment of status, asylum, withholding of
removal, and protection under the Convention Against Torture (CAT). Her

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
        Case: 16-60618   Document: 00514217330    Page: 2   Date Filed: 10/31/2017


                                   No. 16-60618

sole argument on appeal is that the BIA and IJ erred in determining, in
connection with her request for withholding of removal, that her claimed
membership in a protected social group was limited to the group comprised of
Americanized Mexican returnees and did not include a claim based on family
ties.
         Soto Castro briefs no argument challenging the denial of her requests for
a waiver of inadmissibility, adjustment of status, asylum, or relief under the
CAT, and she has therefore abandoned any such challenge. See Sama v.
Hannigan, 669 F.3d 585, 589 (5th Cir. 2012); Soadjede v. Ashcroft, 324 F.3d
830, 833 (5th Cir. 2003). She likewise does not dispute that her prior alien
smuggling conviction is an aggravated felony or that she is removable based
on that conviction. See Sama, 669 F.3d at 589; Soadjede, 324 F.3d at 833.
         Because Soto was removable as an aggravated felon, this court has
jurisdiction to consider only constitutional claims or questions of law.
8 U.S.C. §§ 1252(a)(2)(C), (a)(2)(D); Marquez-Marquez v. Gonzales, 455 F.3d
548, 560-61 (5th Cir. 2006).        Soto’s petition raises neither a legal nor
constitutional question.      We lack jurisdiction to consider her fact-based
argument. See Siwe v. Holder, 742 F.3d 603, 613 (5th Cir. 2014); Arciniega v.
Holder, 702 F.3d 781, 785 (5th Cir. 2012). Accordingly, the petition for review
is DISMISSED for lack of jurisdiction.




                                         2